Citation Nr: 9920178	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-16 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from November 1942 to July 
1946 and from July 1950 to July 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In its December 1996 decision, the RO 
denied service connection for hearing loss and skin cancer.  
The veteran disagreed with the decision, and in April 1997 
the RO issued a statement of the case on both service 
connection claims.  The veteran submitted a VA Form 9 in June 
1997 in which he perfected his appeal on the hearing loss 
issue and withdrew his claim for service connection for skin 
cancer.  At that time, he requested a hearing at the RO 
before a Member of the Board.  In March 1999, the veteran 
testified before the undersigned Member of the Board 
concerning his claim of entitlement to service connection for 
hearing loss disability.  

The veteran contends that thousands of hours of flight time 
as a Navy pilot during active service in World War II and 
during the Korean conflict, as well as during active and 
inactive military training, caused his hearing loss.  At the 
hearing, he testified that he continued in the reserves 
through 1956.  The record includes post-service Navy Reserve 
examination reports dated in 1953 and 1954, but does not 
include records documenting post-service periods of active 
duty for training or later service medical reports.  The RO 
should attempt to obtain records documenting the claimed 
service and any associated medical records.  

In addition, the veteran testified that he experienced 
complete hearing loss when he was stationed at the Naval Air 
Station in Monterey, California, in 1945 and contends that 
this could be a contributing factor to his current 
disability.  Citing the absence of records of removal of a 
skin lesion in service in February 1952 and his blood type 
incorrectly recorded as type O on his dog tag, the veteran 
argues that his service medical records contain inaccuracies 
and are incomplete.  He states that the records should show 
that his eardrum was ruptured in a training flight in 
approximately January 1945.  He states he was grounded for a 
few days and his hearing began to return.  He states that 
hearing tests were conducted and it was determined that there 
was a hearing loss, but it was not sufficient to change his 
flying status.  He asserts that the left ear hearing was 
reduced to below 90 percent and the right ear was below 100 
percent, and that his hearing continued to be defective after 
that.  The RO should make an additional effort to obtain the 
veteran's complete service medical records.  

At the hearing, the veteran testified that doctors in the 
service had told him that there was a relationship between 
his hearing loss and his noise exposure.  He also testified 
that he had worked in an office after service.  He testified 
that at a private hearing center he told the evaluator 
(previously identified as Larry Center, M.S., CCC-A) about 
his exposure to airplane noise and the evaluator said that 
exposure to airplane noise could very well be a factor.  In 
view of this testimony, the veteran should be provided the 
opportunity to submit additional evidence that may indicate a 
relationship between in-service noise exposure and claimed 
hearing loss disability.  Also, a VA audiology examination 
with an opinion as to the etiology of the veteran's hearing 
loss would facilitate the Board's decision.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should attempt to obtain and 
associate with the claims file the 
veteran's service personnel records 
documenting flight hours and records 
documenting all periods of active duty 
for training for the veteran.  The RO 
should also attempt to obtain complete 
service medical records, including 
narrative summaries and clinical 
records pertaining to any periods of 
hospitalization during either period 
of active service (that is, from 
November 1942 to July 1946 and from 
July 1950 to July 1952) as well as any 
examination reports or outpatient 
records pertaining to reserve military 
service, including periods of active 
duty for training between and after 
periods of active service.  
2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care 
providers, including VA, who may 
possess additional records pertinent 
to his claim, including any evidence 
linking his bilateral hearing loss to 
service.  When the requested 
information and any necessary 
authorization are received, the RO 
should attempt to obtain a copy of all 
indicated records which are not 
already of record.  
3. Then, the veteran should be provided a 
VA audiology examination to determine 
the nature and extent of any hearing 
loss disability.  All indicated 
studies should be performed.  The 
examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that any 
current hearing loss disability is 
causally related to exposure to 
aircraft noise in service.  The claims 
file and a copy of this remand must be 
made available to the examiner, and 
the examination report must reflect 
that the examiner reviewed the claims 
file.  
4. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
audiology examination and requested 
opinion, have been conducted and 
completed in full.  The RO should 
undertake any other indicated 
development and then readjudicate 
entitlement to service connection for 
bilateral hearing loss disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


